Exhibit A

Stipulation
                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                          Chapter 11

CARBONLITE HOLDINGS LLC, et al., 1                              Case No. 21-10527 (JTD)

                             Debtors.                           (Jointly Administered)

BAHRAM NOUR-OMID, an individual, and
LEARNICON LLC, a Delaware limited
liability company,

                             Plaintiffs,

         v.                                                     Adv. Proc. No. 21-50317 (JTD)

CARBONLITE HOLDINGS LLC, a
Delaware limited liability company, LF
INVESTMENT HOLDINGS, LLC, a
Delaware limited liability company, LEON
FARAHNIK, an individual, KIM JEFFERY,
an individual, FARAMARZ
YOUSEFZADEH, an individual, ORION
ENERGY CREDIT OPPORTUNITIES
FUND II, L.P., a Delaware limited
partnership, ORION ENERGY CREDIT
OPPORTUNITIES FUND II PV, L.P., a
Delaware limited partnership, ORION
ENERGY CREDIT OPPORTUNITIES
FUND II GPFA, L.P., a Delaware limited
partnership, FORCE TEN PARTNERS, LLC,
a Delaware limited liability company, BRIAN
WEISS, an individual, and DOES 1 through
50, inclusive,

                             Defendants.

                        STIPULATION EXTENDING BRIEFING SCHEDULE




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: CarbonLite
Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957); CarbonLite P, LLC (5453);
CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite Recycling Holdings LLC (8957); CarbonLite
Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948).
The address of the Debtors’ corporate headquarters is 10250 Constellation Blvd., Los Angeles, CA 90067.
       This stipulation (the “Stipulation”) is entered into by and among plaintiffs Bahram Nour-

Omid and Learnicon LLC (collectively, “Plaintiffs”) and defendants Orion Energy Credit

Opportunities Fund II, L.P., Orion Energy Credit Opportunities Fund II PV, L.P. and Orion Energy

Credit Opportunities Fund II GPFA, L.P. (collectively, the “Orion Funds” and, together with

Plaintiffs, the “Parties”), by and through their undersigned counsel.

       WHEREAS, on April 12, 2021, Plaintiffs commenced the above captioned adversary

proceeding (the “Adversary Proceeding”) by filing their Complaint [Adv. D.I. 1] (the

“Complaint”) against, among other parties, the Orion Funds;

       WHEREAS, on May 21, 2021, the Orion Funds filed Orion Energy Credit Opportunities

Fund II, L.P., Orion Energy Credit Opportunities Fund II PV, L.P. and Orion Energy Credit

Opportunities Fund II GPFA, L.P.’s Motion to Dismiss the Complaint [Adv. D.I. 5-7] (the

“Motion”);

       WHEREAS, the current deadline by which Plaintiffs need to file their response to the

Motion is June 4, 2021; and

       WHEREAS, the Parties have conferred with respect to seeking an extension of the briefing

schedule concerning the Motion.

       NOW, THEREFORE, SUBJECT TO APPROVAL OF THE COURT, IT IS HEREBY

STIPULATED AND AGREED THAT:

       1.      The time for Plaintiffs to file and serve their response to the Motion shall be

extended until and including June 9, 2021.

       2.      The Orion Funds’ reply in support of the Motion, if any, shall be filed and served

no later than June 21, 2021.



                                    [Signature Page Follows]



                                                 2
Dated: June 3, 2021

 BARNES & THORNBURG LLP                           YOUNG CONAWAY STARGATT &
                                                    TAYLOR LLP

 /s/ Kevin G. Collins                             /s/ Kara Hammond Coyle
 Thomas E. Hanson, Jr. (DE No. 4102)              Robert S. Brady (DE No. 2847)
 Kevin G. Collins (DE No. 5149)                   Edwin J. Harron (DE No. 3396)
 1000 N. West Street, Suite 1500                  Kara Hammond Coyle (DE No. 4410)
 Wilmington, DE 19801                             Rodney Square
 Telephone: (302) 300-3447                        1000 North King Street
 Facsimile: (302) 300-3456                        Wilmington, DE 19801
 Email: thanson@btlaw.com                         Email: rbrady@ycst.com
         kevin.collins@btlaw.com                         eharron@ycst.com
                                                         kcoyle@ycst.com

 -and-                                            -and-

 Sanford L. Michelman (Cal. Bar No. 179702)       Eric Leon
 Mona Z. Hanna (Cal. Bar No. 131439)              Mateo de la Torre
 Howard I. Camhi (Cal. Bar No. 149194)            LATHAM & WATKINS LLP
 Alexander R. Safyan (Cal. Bar No. 277856)        1271 Avenue of the Americas
 MICHELMAN & ROBINSON, LLP                        New York, NY 10022
 10880 Wilshire Blvd., 19th Floor                 Email: eric.leon@lw.com
 Los Angeles, CA 90024                                   mateo.delatorre@lw.com
 Telephone: (310) 299-5500
 Facsimile: (310) 299-5600                        Counsel for Defendants Orion Energy Credit
 Email: smichelman@mrllp.com                      Opportunities Fund II, L.P., Orion Energy
        mhanna@mrllp.com                          Credit Opportunities Fund II PV, L.P., and
        hcamhi@mrllp.com                          Orion Energy Credit Opportunities Fund II
        asafyan@mrllp.com                         GPFA, L.P.

 Counsel for Plaintiffs Bahram Nour-Omid
 and Learnicon LLC




                                              3
